 Case 2:18-cr-00614-JS-ARL Document 75 Filed 03/10/20 Page 1 of 1 PageID #: 262

                               PERINI & HOERGER
                                    ATTORNEYS AT LAW
                                   1770 MOTOR PARKWAY
                                         SUITE 300
RAYMOND G. PERINI                  ISLANDIA, NEW YORK 11749                        (631) 232-2224
MAUREEN S. HOERGER                                                             FAX (631) 232-2344




    Hon. Joanna Seybert                      March 10, 2020
    United States District Court
    Eastern District of New York
    Federal Courthouse
    Federal Plaza
    Central Islip, NY 11722


    Dear Judge Seybert,                      re: United States v. Romandetti et al.
                                                    18-614

    I on behalf of myself and Mr. Scheller to request an adjournment of Mssrs.
    Romandetti and Sarro’s status conference on Friday, March 13 at 2:00 PM to
    May 29th at 11:30 am.

    Mr. Romandetti’s attorney is actively negotiating a settlement of the companion
    civil SEC case and I am preparing for a meeting with Mr. Rose to discuss some
    of the particulars of the allegations against Mr. Sarro, however, due to the fact
    hat I had pneumonia this winter, I am behind on my preparations.

    I have communicated with AUSA Rose and Mr. Scheller, and they are in
    agreement with the request.

    The defendants waive their speedy trial rights from March 13 through the
    adjourned date to give them more time to review discovery and engage in plea
    negotiations.

    Thank you for your consideration of this application.

                                             Sincerely,

                                             PERINI & HOERGER


                                             MAUREEN S. HOERGER
    Cc: AUSA Rose
    And Fritz Scheller, Esq. by ecf
